Citation Nr: 0102884	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-08 267A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a 10 percent evaluation 
for PTSD.  By a rating action of May 1998, the rating was 
increased to 30 percent disabling.

REMAND

While the veteran's appeal was under active consideration by 
the Board, on January 26, 2001, the Board received a request 
from the veteran's representative that the veteran be 
afforded an opportunity to have a personal hearing before a 
hearing office at the RO, at which he intends to present 
testimony and additional documentary evidence in support of 
his claim.  As the veteran has a right to a hearing, 
38 C.F.R. § 20.700 (2000), the Board will accede to that 
request.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran to 
appear at a personal hearing before a 
hearing officer, in accordance with 
established procedures.  If the veteran 
appears as scheduled, a transcript of 
testimony should be prepared and added to 
the evidence in the claims file, along 
with any exhibits presented at the 
hearing.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




 

